Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4031 Filed 07/14/21 Page 1 of 35




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 CLAIR REYNOLDS, et al.,
                                            Case No. 2:19-cv-11745-AJT-EAS
              Plaintiffs,
 v.                                         Senior District Judge Arthur J. Tarnow

 FCA US LLC,                                Magistrate Judge Elizabeth A. Stafford

              Defendant.
                                        /

                 DEFENDANT FCA US LLC’S ANSWER
             AND AFFIRMATIVE DEFENSES TO PLAINTIFF
           MELINDA MARTINEZ’S CLASS ACTION COMPLAINT

      Defendant FCA US LLC (“FCA US”), for its Answer and Affirmative

Defenses to Plaintiff Melinda Martinez’s Class Action Complaint (“Complaint”),

states as follows:

                                 INTRODUCTION

      1.     FCA US admits that Plaintiff purports to bring this case as a putative

class action. FCA US admits that it designs, manufactures, markets and warrants

certain Jeep Wrangler and Jeep Gladiator vehicles. Except as expressly admitted,

FCA US denies the allegations contained in Paragraph 1 of the Complaint and denies

that any class can be properly certified.

      2.     FCA US denies the allegations contained in Paragraph 2 of the

Complaint.
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4032 Filed 07/14/21 Page 2 of 35




      3.     FCA US denies the allegations contained in Paragraph 3 of the

Complaint.

      4.     FCA US denies the allegations contained in Paragraph 4 of the

Complaint.

      5.     FCA US states that Customer Satisfaction Notification V41 speaks for

itself. Except as expressly admitted, FCA US denies the allegations contained in

Paragraph 5 of the Complaint.

      6.     FCA US states that CSN V41 speaks for itself. Except as expressly

admitted, FCA US denies the allegations contained in Paragraph 6 of the Complaint.

      7.     FCA US states that CSN V41 speaks for itself. Except as expressly

admitted, FCA US denies the allegations contained in Paragraph 7 of the Complaint.

      8.     FCA US denies the allegations contained in Paragraph 8 of the

Complaint.

      9.     FCA US is without sufficient information to admit or deny whether

Plaintiff’s vehicle has suffered issues after undergoing the repair set forth in CSN

V41 and therefore denies it. Except as expressly admitted, FCA US denies the

remaining allegations contained in Paragraph 9 of the Complaint.

      10.    FCA US denies the allegations contained in Paragraph 10 of the

Complaint.




                                       -2-
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4033 Filed 07/14/21 Page 3 of 35




      11.    FCA US denies the allegations contained in Paragraph 11 of the

Complaint.

      12.    FCA US denies the allegations contained in Paragraph 12 of the

Complaint.

      13.    FCA US admits that Plaintiff has alleged that she is seeking damages,

injunctive and declaratory relief. FCA US denies that Plaintiff is entitled to any of

the relief sought in this case. Except as expressly admitted, FCA US denies the

allegations in Paragraph 13 of the Complaint.

                         JURISDICTION AND VENUE

      14.    FCA US denies the allegations contained in Paragraph 14 of the

Complaint.

      15.    FCA US admits that venue is proper in this District.         Except as

expressly admitted, FCA US denies the allegations contained in Paragraph 15 of the

Complaint.

                                 THE PARTIES

Plaintiff Melinda Martinez

      16.    FCA US is without sufficient information to admit or deny the

allegations contained in Paragraph 16 of the Complaint and therefore denies them.

      17.    FCA US admits that its records indicate that an individual named

Melinda Martinez purchased a model year 2018 Jeep Wrangler. FCA US is without



                                        -3-
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4034 Filed 07/14/21 Page 4 of 35




sufficient information to admit or deny the remaining allegations contained in

Paragraph 17 of the Complaint and therefore denies them.

      18.    FCA US is without sufficient information to admit or deny the

allegations contained in Paragraph 18 of the Complaint and therefore denies them.

      19.    FCA US is without sufficient information to admit or deny the

allegations contained in Paragraph 19 of the Complaint and therefore denies them.

      20.    FCA US is without sufficient information to admit or deny the

allegations contained in Paragraph 20 of the Complaint and therefore denies them.

      21.    FCA US is without sufficient information to admit or deny the

allegations contained in Paragraph 21 of the Complaint and therefore denies them.

      22.    FCA US is without sufficient information to admit or deny the

allegations contained in Paragraph 22 of the Complaint and therefore denies them.

      23.    FCA US is without sufficient information to admit or deny the

allegations contained in Paragraph 23 of the Complaint and therefore denies them.

      24.    FCA US denies the allegations contained in Paragraph 24 of the

Complaint.

      25.    FCA US denies the allegations contained in Paragraph 25 of the

Complaint.




                                       -4-
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4035 Filed 07/14/21 Page 5 of 35




                           Defendant – FCA US LLC

      26.    FCA US admits that it is a limited liability company organized and

existing under the State of Delaware with its principal place of business located at

1000 Chrysler Drive, Auburn Hills, Michigan 48326. FCA US admits that the

alleged class vehicles are sold to authorized independent dealerships. Except as

expressly admitted, FCA US denies the allegations contained in Paragraph 26 of the

Complaint.

      27.    FCA US admits that it designs, manufactures, and sells vehicles to

independent authorized dealerships. Except as expressly admitted, FCA US denies

the allegations contained in Paragraph 27 of the Complaint.

                          FACTUAL ALLEGATIONS

                           The Alleged Death Wobble

      28.    FCA US admits that it designs, manufactures, and sells vehicles to

independent authorized dealerships, including Dodge, Jeep, Chrysler, Ram, Fiat and

Maserati brand motor vehicles. Except as expressly admitted, FCA US denies the

allegations contained in Paragraph 28 of the Complaint.

      29.    FCA US denies the allegations contained in Paragraph 29 of the

Complaint.

      30.    FCA US denies the allegations contained in Paragraph 30 of the

Complaint.



                                       -5-
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4036 Filed 07/14/21 Page 6 of 35




      31.    FCA US denies the allegations contained in Paragraph 31 of the

Complaint.

      32.    FCA US states that the referenced October 31, 2019 report speaks for

itself. Except as expressly admitted, FCA US denies the allegations contained in

Paragraph 32 of the Complaint.

                          FCA US Alleged Knowledge

      2012 Reporting on Alleged Death Wobble

      33.    FCA US denies the allegations contained in Paragraph 33 of the

Complaint.

      34.    FCA US states that the 2012 ABC7 news report speaks for itself.

Except as expressly admitted, FCA US denies the allegations contained in Paragraph

34 of the Complaint.

      35.    FCA US states that the 2012 ABC7 news report speaks for itself.

Except as expressly admitted, FCA US denies the allegations contained in Paragraph

35 of the Complaint.

      36.    FCA US denies the allegations contained in Paragraph 36 of the

Complaint.

      37.    FCA US is without sufficient information to admit or deny the

allegations contained in Paragraph 37 of the Complaint and therefore denies them.




                                       -6-
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4037 Filed 07/14/21 Page 7 of 35




      38.   FCA US states that the referenced statement speaks for itself. Except

as expressly admitted, FCA US denies the allegations contained in Paragraph 38 of

the Complaint.

      39.   FCA US states that the referenced July 2012 letter speaks for itself.

Except as expressly admitted, FCA US denies the allegations contained in Paragraph

39 of the Complaint.

      40.   FCA US states that the referenced July 2012 letter speaks for itself.

Except as expressly admitted, FCA US denies the allegations contained in Paragraph

40 of the Complaint.

      41.   FCA US states that the referenced technical service bulletin speaks for

itself. Except as expressly admitted, FCA US denies the allegations contained in

Paragraph 41 of the Complaint.

      42.   FCA US states that the referenced Detroit Free Press report speaks for

itself. Except as expressly admitted, FCA US denies the allegations contained in

Paragraph 42 of the Complaint.

      43.   FCA US states that the referenced Detroit Free Press report speaks for

itself. Except as expressly admitted, FCA US denies the allegations contained in

Paragraph 43 of the Complaint.




                                      -7-
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4038 Filed 07/14/21 Page 8 of 35




      44.    FCA US states that the referenced Detroit Free Press report speaks for

itself. Except as expressly admitted, FCA US denies the allegations contained in

Paragraph 44 of the Complaint.

      45.    FCA US states that the referenced Detroit Free Press report speaks for

itself. Except as expressly admitted, FCA US denies the allegations contained in

Paragraph 45 of the Complaint.

        Alleged Reports to NHTSA and FCA US Technical Service Bulletins

      46.    FCA US states that the 2018 NHTSA statement speaks for itself.

Except as expressly admitted, FCA US denies the remaining allegations contained

in Paragraph 46 of the Complaint.

      47.    FCA US states that the referenced October 28, 2010 Technical Service

Bulletin speaks for itself. Except as expressly admitted, FCA US denies the

allegations contained in Paragraph 47 of the Complaint.

      48.    FCA US states that the referenced April 2011 statement on

www.wranglerforum.com speaks for itself. Except as expressly admitted, FCA US

denies the allegations in Paragraph 48 of the Complaint.

      49.    FCA US states that the referenced post speaks for itself. Except as

expressly admitted, FCA US denies the allegations contained in Paragraph 49 of the

Complaint.




                                       -8-
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4039 Filed 07/14/21 Page 9 of 35




      50.    FCA US states that the statements in the NHTSA online database speak

for themselves. Except as expressly admitted, FCA US denies the allegations

contained in Paragraph 50 of the Complaint.

      51.    FCA US admits that the petition to NHTSA speaks for itself. Except

as expressly admitted, FCA US denies the allegations contained in Paragraph 51 of

the Complaint.

      52.    FCA US states that the March 8, 2019 letter speaks for itself. Except

as expressly admitted, FCA US denies the allegations contained in Paragraph 52 of

the Complaint.

      53.    FCA US states that its response to the ODI speaks for itself. Except as

expressly admitted, FCA US denies the allegations contained in Paragraph 53 of the

Complaint.

      54.    FCA US admits the existence of CSN V41 and that it notified the

independent authorized dealers of its existence. Except as expressly admitted,

FCA US denies the allegations contained in Paragraph 54 of the Complaint.

      55.    FCA US states that the CSN V41 speaks for itself. Except as expressly

admitted, FCA US denies the allegations contained in Paragraph 55 of the

Complaint.

      56.    FCA US admits that it mailed notices to owners of 2018-2019 Jeep

Vehicles which notices speak for themselves. FCA US states that CSN V41 speaks



                                       -9-
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4040 Filed 07/14/21 Page 10 of 35




 for itself. Except as expressly admitted, FCA US denies the allegations contained

 in Paragraph 56 of the Complaint.

       57.   FCA US states that the referenced NHTSA statement speaks for itself.

 Except as expressly admitted, FCA US denies the allegations contained in Paragraph

 57 of the Complaint.

       58.   FCA US states that the referenced ODI statement speaks for itself.

 Except as expressly admitted, FCA US denies the allegations contained in Paragraph

 58 of the Complaint.

       59.   FCA US states that the referenced Detroit Free Press interview speaks

 for itself. Except as expressly admitted, FCA US denies the allegations contained

 in Paragraph 59 of the Complaint.

       60.   FCA US states that the referenced Detroit Free Press interview speaks

 for itself. Except as expressly admitted, FCA US denies the allegations contained

 in Paragraph 60 of the Complaint.

       61.   FCA US states that the referenced Detroit Free Press interview speaks

 for itself. Except as expressly admitted, FCA US denies the allegations contained

 in Paragraph 61 of the Complaint.

       62.   FCA US states that the referenced Detroit Free Press interview speaks

 for itself. Except as expressly admitted, FCA US denies the allegations contained

 in Paragraph 62 of the Complaint.



                                       - 10 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4041 Filed 07/14/21 Page 11 of 35




       63.    FCA US states that Service Bulletin No. 19-002-19 speaks for itself.

 Except as expressly admitted, FCA US denies the allegations contained in Paragraph

 63 of the Complaint.

       64.    FCA US denies the allegations contained in Paragraph 64 of the

 Complaint.

       65.    FCA US denies the allegations contained in Paragraph 65 of the

 Complaint.

       66.    FCA US admits that it designs and manufactures vehicles and that it

 conducts testing of its vehicles. Except as expressly admitted, FCA US denies the

 allegations contained in Paragraph 66 of the Complaint.

       67.    FCA US admits that it performs testing of its vehicles. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 67 of the

 Complaint.

       68.    FCA US states that the referenced analyses speak for themselves.

 Except as expressly admitted, FCA US denies the allegations contained in Paragraph

 68 of the Complaint.

       69.    FCA US states that the referenced testing speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 69 of the

 Complaint.




                                       - 11 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4042 Filed 07/14/21 Page 12 of 35




       70.    FCA US states that the bench testing speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 70 of the

 Complaint.

       71.    FCA US admits that the durability road testing system is sometimes

 referred to as DUMBO which stands for Durability Monitoring Box and Off-Board.

 Except as expressly admitted, FCA US denies the allegations contained in Paragraph

 71 of the Complaint.

       72.    FCA US states that the DUMBO testing speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 72 of the

 Complaint.

       73.    FCA US denies the allegations contained in Paragraph 73 of the

 Complaint.

       FCA US Alleged Disclosure and Warning

       74.    FCA US denies the allegations contained in Paragraph 74 of the

 Complaint.

       75.    FCA US states that the 2018 Jeep Wrangler owner’s manual speaks for

 itself. Except as expressly admitted, FCA US denies the allegations contained in

 Paragraph 75 of the Complaint.

       76.    FCA US denies the allegations contained in Paragraph 76 of the

 Complaint.



                                       - 12 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4043 Filed 07/14/21 Page 13 of 35




       Alleged FCA US Marketing and Advertising

       77.    FCA US states that the referenced statements speak for themselves.

 Except as expressly admitted, FCA US denies the allegations contained in Paragraph

 77 of the Complaint.

       78.    FCA US states that the referenced statements on the website speak for

 themselves. Except as expressly admitted, FCA US denies the allegations contained

 in Paragraph 78 of the Complaint.

       79.    FCA US states that the referenced webpage speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 79 of the

 Complaint.

       Alleged Warranties

       80.    FCA US states that the referenced warranties and their terms speak for

 themselves. Except as expressly admitted, FCA US denies the allegations contained

 in Paragraph 80 of the Complaint.

       81.    FCA US admits that customers may bring their vehicles to an

 authorized independent dealership for repairs.     Except as expressly admitted,

 FCA US denies the allegations contained in Paragraph 81 of the Complaint.

       82.    FCA US denies the allegations contained in Paragraph 82 of the

 Complaint.




                                       - 13 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4044 Filed 07/14/21 Page 14 of 35




                             CLASS ALLEGATIONS

       83.    FCA US admits that Plaintiff purports to bring this action on behalf of

 herself, a class of individuals, and a California subclass. FCA US denies that any

 class can or should be certified. Except as expressly admitted, FCA US denies the

 allegations contained in Paragraph 83 of the Complaint.

       84.    FCA US admits that Plaintiff excludes certain individuals from her

 definitions of the classes. Except as expressly admitted, FCA US denies the

 allegations contained in Paragraph 84 of the Complaint.

       85.    FCA US denies the allegations contained in Paragraph 85 of the

 Complaint.

       86.    FCA US denies the allegations contained in Paragraph 86 of the

 Complaint.

       87.    FCA US denies the allegations contained in Paragraph 87 of the

 Complaint.

       88.    FCA US denies the allegations contained in Paragraph 88 of the

 Complaint including its subparts.

       89.    FCA US denies the allegations contained in Paragraph 89 of the

 Complaint.

       90.    FCA US denies the allegations contained in Paragraph 90 of the

 Complaint.



                                        - 14 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4045 Filed 07/14/21 Page 15 of 35




       91.    FCA US denies the allegations contained in Paragraph 91 of the

 Complaint.

       92.    FCA US denies the allegations contained in Paragraph 92 of the

 Complaint.

                       FIRST CAUSE OF ACTION
                    MAGNUSON-MOSS WARRANTY ACT

       93.    FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US incorporates by reference its foregoing

 responses to the allegations contained in the preceding paragraphs of the Complaint.

       94.    FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US admits that Plaintiff purports to bring

 this action on her own behalf and on behalf of a California subclass. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 94 of the

 Complaint and denies that a subclass can and should be certified.

       95.    FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

                                        - 15 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4046 Filed 07/14/21 Page 16 of 35




 response to those claims is required. FCA US states that the referenced statute

 speaks for itself. Except as expressly admitted, FCA US denies the allegations

 contained in Paragraph 95 of the Complaint.

       96.   FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US states that the referenced statute

 speaks for itself. Except as expressly admitted, FCA US denies the allegations

 contained in Paragraph 96 of the Complaint.

       97.   FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US states that the referenced statute

 speaks for itself. Except as expressly admitted, FCA US denies the allegations

 contained in Paragraph 97 of the Complaint.

       98.   FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US states that the referenced statute




                                      - 16 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4047 Filed 07/14/21 Page 17 of 35




 speaks for itself. Except as expressly admitted, FCA US denies the allegations

 contained in Paragraph 98 of the Complaint.

       99.   FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US states that the referenced statute

 speaks for itself. Except as expressly admitted, FCA US denies the allegations

 contained in Paragraph 99 of the Complaint.

       100. FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US denies the allegations contained in

 Paragraph 100 of the Complaint.

       101. FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US denies the allegations contained in

 Paragraph 101 of the Complaint.

       102. FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for



                                      - 17 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4048 Filed 07/14/21 Page 18 of 35




 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US denies the allegations contained in

 Paragraph 102 of the Complaint.

       103. FCA US states that the Court has dismissed Plaintiffs’ nationwide

 Magnuson-Moss Warranty Act (“MMWA”) Claim, and any MMWA claim for

 which a named Plaintiff does not assert a valid state-law warranty claim. Thus no

 response to those claims is required. FCA US admits that Plaintiff purports to seek

 an award of costs and expenses, including attorney fees and witness costs. FCA US

 denies the allegations contained in Paragraph 103 of the Complaint.

                       SECOND CAUSE OF ACTION
                  ALLEGED VIOLATION OF CALIFORNIA’S
                    CONSUMERS LEGAL REMEDIES ACT

       104. FCA US incorporates by reference its foregoing responses to the

 allegations contained in the preceding paragraphs of the Complaint.

       105. FCA US admits that Plaintiff purports to bring this cause of action on

 her own behalf and on behalf of members of a California subclass. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 105 of

 the Complaint and denies that a subclass can or should be certified.

       106. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 106 of

 the Complaint.



                                        - 18 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4049 Filed 07/14/21 Page 19 of 35




       107. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 107 of

 the Complaint.

       108. FCA US denies the allegations contained in Paragraph 108 of the

 Complaint.

       109. FCA US denies the allegations contained in Paragraph 109 of the

 Complaint.

       110. FCA US denies the allegations contained in Paragraph 110 of the

 Complaint.

       111. FCA US denies the allegations contained in Paragraph 111 of the

 Complaint.

       112. FCA US denies the allegations contained in Paragraph 112 of the

 Complaint, including its subparts.

       113. FCA US denies the allegations contained in Paragraph 113 of the

 Complaint.

       114. FCA US denies the allegations contained in Paragraph 114 of the

 Complaint.

       115. FCA US is without sufficient information to admit or deny the

 allegations contained in Paragraph 115 of the Complaint and therefore denies them.




                                       - 19 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4050 Filed 07/14/21 Page 20 of 35




       116. FCA US denies the allegations contained in Paragraph 116 of the

 Complaint.

       117. FCA US denies the allegations contained in Paragraph 117 of the

 Complaint.

       118. FCA US denies the allegations contained in Paragraph 118 of the

 Complaint.

                      THIRD CAUSE OF ACTION
               ALLEGED BREACH OF EXPRESS WARRANTY

       119. FCA US incorporates by reference its foregoing responses to the

 allegations contained in the preceding paragraphs of the Complaint.

       120. FCA US admits that Plaintiff purports to bring this cause of action on

 her own behalf and on behalf of members of a California subclass. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 120 of

 the Complaint and denies that a subclass can or should be certified.

       121. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 121 of

 the Complaint.

       122. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 122 of

 the Complaint.




                                        - 20 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4051 Filed 07/14/21 Page 21 of 35




       123. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 123 of

 the Complaint.

       124. FCA US admits that it provides certain warranties on certain of its

 vehicles. Except as expressly admitted, FCA US denies the allegations contained in

 Paragraph 124 of the Complaint.

       125. FCA US states that the referenced warranty speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 125 of

 the Complaint.

       126. FCA US denies the allegations contained in Paragraph 126 of the

 Complaint.

       127. FCA US denies the allegations contained in Paragraph 127 of the

 Complaint.

       128. FCA US denies the allegations contained in Paragraph 128 of the

 Complaint.

       129. FCA US denies the allegations contained in Paragraph 129 of the

 Complaint.

       130. FCA US denies the allegations contained in Paragraph 130 of the

 Complaint.




                                       - 21 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4052 Filed 07/14/21 Page 22 of 35




       131. FCA US denies the allegations contained in Paragraph 131 of the

 Complaint.

       132. FCA US denies the allegations contained in Paragraph 132 of the

 Complaint.

       133. FCA US denies the allegations contained in Paragraph 133 of the

 Complaint.

       134. FCA US denies the allegations contained in Paragraph 134 of the

 Complaint.

       135. FCA US denies the allegations contained in Paragraph 135 of the

 Complaint.

                     FOURTH CAUSE OF ACTION
              ALLEGED BREAD OF THE IMPLIED WARRANTY

       136. FCA US incorporates by reference its foregoing responses to the

 allegations contained in the preceding paragraphs of the Complaint.

       137. FCA US admits that Plaintiff purports to bring this cause of action on

 her own behalf and on behalf of members of a California subclass. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 137 of

 the Complaint and denies that a subclass can or should be certified.

       138. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 138 of

 the Complaint.

                                        - 22 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4053 Filed 07/14/21 Page 23 of 35




       139. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 139 of

 the Complaint.

       140. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 140 of

 the Complaint.

       141. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 141 of

 the Complaint.

       142. FCA US admits that it sells vehicles to independent authorized dealers.

 Except as expressly admitted, FCA US denies the allegations contained in Paragraph

 142 of the Complaint.

       143. FCA US denies the allegations contained in Paragraph 143 of the

 Complaint.

       144. FCA US denies the allegations contained in Paragraph 144 of the

 Complaint.

       145. FCA US denies the allegations contained in Paragraph 145 of the

 Complaint.

       146. FCA US denies the allegations contained in Paragraph 146 of the

 Complaint.



                                       - 23 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4054 Filed 07/14/21 Page 24 of 35




                       FIFTH CAUSE OF ACTION
                     ALLEGED BREACH OF IMPLIED
                    WARRANTY OF MERCHANTABILITY

       147. FCA US incorporates by reference its foregoing responses to the

 allegations contained in the preceding paragraphs of the Complaint.

       148. FCA US admits that Plaintiff purports to bring this cause of action on

 her own behalf and on behalf of members of a California subclass. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 148 of

 the Complaint and denies that a subclass can or should be certified.

       149. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 149 of

 the Complaint.

       150. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 150 of

 the Complaint.

       151. FCA US denies the allegations contained in Paragraph 151 of the

 Complaint.

       152. FCA US denies the allegations contained in Paragraph 152 of the

 Complaint.

       153. FCA US denies the allegations contained in Paragraph 153 of the

 Complaint.



                                        - 24 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4055 Filed 07/14/21 Page 25 of 35




       154. FCA US denies the allegations contained in Paragraph 154 of the

 Complaint.

                       SIXTH CAUSE OF ACTION
                  ALLEGED VIOLATION OF CALIFORNIA
                   BUSINESS AND PROFESSIONS CODE

       155. FCA US incorporates by reference its foregoing responses to the

 allegations contained in the preceding paragraphs of the Complaint.

       156. FCA US admits that Plaintiff purports to bring this cause of action on

 her own behalf and on behalf of members of a California subclass. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 156 of

 the Complaint and denies that a subclass can or should be certified.

       157. FCA US denies the allegations contained in Paragraph 157 of the

 Complaint.

       158. FCA US states that the referenced statute speaks for itself. Except as

 expressly admitted, FCA US denies the allegations contained in Paragraph 158 of

 the Complaint.

       159. FCA US is without sufficient information to admit or deny the

 allegations contained in Paragraph 159 of the Complaint and denies them.

       160. FCA US denies the allegations contained in Paragraph 160 of the

 Complaint.




                                        - 25 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4056 Filed 07/14/21 Page 26 of 35




       161. FCA US denies the allegations contained in Paragraph 161 of the

 Complaint.

       162. FCA US denies the allegations contained in Paragraph 162 of the

 Complaint, including its subparts.

       163. FCA US denies the allegations contained in Paragraph 163 of the

 Complaint.

       164. FCA US denies the allegations contained in Paragraph 164 of the

 Complaint.

       165. FCA US denies the allegations contained in Paragraph 165 of the

 Complaint.

       166. FCA US denies the allegations contained in Paragraph 166 of the

 Complaint, including its subparts.

       167. FCA US denies the allegations contained in Paragraph 167 of the

 Complaint.

       168. FCA US denies the allegations contained in Paragraph 168 of the

 Complaint.

       169. FCA US denies the allegations contained in Paragraph 169 of the

 Complaint.

       170. FCA US denies the allegations contained in Paragraph 170 of the

 Complaint.



                                      - 26 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4057 Filed 07/14/21 Page 27 of 35




                                PRAYER FOR RELIEF

          FCA US denies that Plaintiff is entitled to any of the relief or damages she

 seeks.

                                    JURY DEMAND

          FCA US states that Plaintiff has demanded trial by jury. FCA US likewise

 demands a trial by jury.

                             AFFIRMATIVE DEFENSES

                          FIRST AFFIRMATIVE DEFENSE

          Plaintiff’s Complaint fails to state a claim upon which relief can be granted

 for the reasons set forth in FCA US’s motion to dismiss, which is incorporated

 herein by reference.

                        SECOND AFFIRMATIVE DEFENSE

          Plaintiff and the putative class members lack standing because they have

 suffered no injury-in-fact traceable to any alleged wrongful conduct of FCA US.

                         THIRD AFFIRMATIVE DEFENSE

          The alleged non-conformities do not substantially impair the use, value, or

 safety of the vehicle. Upon information and belief, Plaintiff and the putative class

 members have not stopped using their vehicles, have driven their vehicles for years

 and for tens of thousands of miles without incident, and continue to drive their

 vehicles.



                                          - 27 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4058 Filed 07/14/21 Page 28 of 35




                      FOURTH AFFIRMATIVE DEFENSE

       Defendant FCA US is entitled to a set off for Plaintiff’s and putative class

 members’ use of their vehicles, depreciation, and any amounts received from others.

                        FIFTH AFFIRMATIVE DEFENSE

       Upon information and belief, Plaintiff and/or certain members of the putative

 class have misused, abused, altered, or spoliated their vehicles.

                        SIXTH AFFIRMATIVE DEFENSE

       Upon information and belief, Plaintiff and/or certain putative class members

 failed to mitigate their damages by failing to present their vehicles in a timely

 fashion to an authorized dealer for repair of the purported defect.

                     SEVENTH AFFIRMATIVE DEFENSE

       The claims pleaded are barred due to a lack of privity and/or the lack of any

 relationship between FCA US and Plaintiff and/or putative class members.

                      EIGHTH AFFIRMATIVE DEFENSE

       To the extent that Plaintiff and/or certain persons alleged to be members of

 the purported class have suffered any injury or damage, the acts or omissions of

 individuals or entities other than FCA US constituted intervening, superseding acts

 destroying causation. Upon information and belief, certain third-party dealerships,

 independent repair shops, or other entities may have performed negligent,

 incomplete, or otherwise improper repairs of vehicles owned by Plaintiff and/or



                                         - 28 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4059 Filed 07/14/21 Page 29 of 35




 putative class members. The actions of individuals or entities other than FCA US

 constitute intervening, superseding acts that destroy causation.

                       NINTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and/or certain putative class members are barred, in

 whole or in part, by the doctrines of contributory negligence and/or comparative

 fault. Upon information and belief, Plaintiff and/or certain putative class members

 have misused, abused, altered, and/or substantially modified their vehicles; have

 used their vehicles in ways not contemplated by the vehicle manufacturer; have used

 their vehicles in ways that are contrary to the terms of the vehicles’ express

 warranties; have substantially altered or modified the vehicles in a manner

 inconsistent with original specifications and recommendations; and/or have failed

 to care for, maintain, and service their vehicles in conformance with the

 recommendations and requirements of the owner’s manual and/or warranty booklet.

                       TENTH AFFIRMATIVE DEFENSE

       Plaintiff and/or the putative class members’ claims are barred by the failure

 to experience a manifestation of any defect within the warranty period.

                        ELEVENTH AFFIRMATIVE DEFENSE

       To the extent any purported defect exists in the vehicles at issue, Plaintiff

 and/or certain putative class members purchased their vehicles with full knowledge

 of such defect.



                                         - 29 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4060 Filed 07/14/21 Page 30 of 35




                      TWELFTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and/or certain putative class members are barred, in

 whole or in part, because they spoliated evidence. Upon information and belief,

 Plaintiff and/or certain putative class members have lost, destroyed, covered over,

 misplaced, altered, modified, failed to preserve or otherwise made it impossible for

 FCA US to gain access to relevant and material evidence. This includes Plaintiff’s

 and/or putative class members’ vehicles in their purported defective condition; parts,

 components, or equipment of the vehicles owned by Plaintiff and/or the putative

 class members in their purported defective condition; and documentation regarding

 the purported defect and repairs and attempted repairs of such purported defects.

                   THIRTEENTH AFFIRMATIVE DEFENSE

       The vehicles sold to Plaintiff and/or putative class members met the state of

 the art for such designs at the relevant time.

                   FOURTEENTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and/or certain putative class members may be barred,

 in whole or in part, because they have made statements or taken actions that estop

 or preclude them from asserting their claims or constitute waiver of their claims.

 Upon information and belief, Plaintiff and/or putative class members continued to

 drive their vehicles after they became aware (or should have become aware) of the

 purported defects. Upon information and belief, certain putative class members also



                                          - 30 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4061 Filed 07/14/21 Page 31 of 35




 declined or failed to receive recommended repairs for the purported defects in their

 vehicles.

                    FIFTEENTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and/or certain putative class members may be barred,

 in whole or in part, because of the res judicata or collateral estoppel effect of prior

 judgments.

                    SIXTEENTH AFFIRMATIVE DEFENSE

       The Complaint may not be properly maintained or certified as a class action

 because Defendant FCA US’s rights under the Fifth, Seventh, and Fourteenth

 Amendments of the United States Constitution would be violated, as well as the

 comparable provisions of applicable state constitutions.

                  SEVENTEENTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and/or certain persons alleged to be members of the

 purported class are barred, in whole or in part, by the doctrine of accord and

 satisfaction. Upon information and belief, Plaintiff and/or putative class members

 have received a cost-free repair of the alleged defect, were offered to be reimbursed

 and/or were reimbursed for repairs of the allege defect, or otherwise voluntarily and

 knowingly resolved any claim that they may have had against FCA US.




                                         - 31 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4062 Filed 07/14/21 Page 32 of 35




                   EIGHTEENTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and/or certain persons alleged to be members of the

 purported class are barred, in whole or in part, by the doctrine of laches.

                    NINETEENTH AFFIRMATIVE DEFENSE

       To the extent that Plaintiff’s Complaint is construed as seeking punitive

 damages, the claim is barred and/or limited by the Due Process Clause of the United

 States Constitution, the excessive fines clause of the Eighth Amendment, the

 Commerce Clause, and by applicable state law.

                    TWENTIETH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and/or putative class members are barred by the

 applicable statute of limitations and/or conditions precedent.

                  TWENTY-FIRST AFFIRMATIVE DEFENSE

       The claims at issue are exempt from applicable consumer fraud statutes per

 applicable provisions, such as the exemption in the Michigan Consumer Protection

 Act set forth in MCL 445.904(1)(a).

                 TWENTY-SECOND AFFIRMATIVE DEFENSE

       The National Highway Traffic Safety Administration has primary jurisdiction

 over motor vehicle safety defects, and this this case should be dismissed or stayed

 until such time as it has investigated the alleged existence of a safety defect in the

 vehicles that are subject of Plaintiff’s claims.



                                          - 32 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4063 Filed 07/14/21 Page 33 of 35




                  TWENTY-THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s and the putative class members’ claims are barred by principles of

 preemption.

                 TWENTY-FOURTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and/or some putative class members are barred due to

 their failure to give pre-suit notice as required by consumer fraud and warranty

 statutes in the various states.

                  TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Plaintiff lacks standing to prosecute claims on behalf of putative class

 members who purchased or leased vehicle models or model-years that Plaintiff did

 not purchase or lease. Plaintiff also lacks standing to prosecute claims under the

 laws of any state other than where she resides and/or where she purchased her

 vehicle.

                      TWENTY-SIXTH AFFIRMATIVE DEFENSE

       FCA US has insufficient knowledge and information upon which to determine

 whether additional affirmative defenses may be available which have not yet been

 asserted in this Answer and, therefore, reserves the right to assert additional

 affirmative defenses based on subsequent discovery, investigation and analysis.




                                        - 33 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4064 Filed 07/14/21 Page 34 of 35




       WHEREFORE, having fully answered, Defendant FCA US LLC

 respectfully requests that the Court dismiss the Complaint with prejudice, enter

 judgment in its favor with an award of costs, and grant it such other and further relief

 as may be just and appropriate.

                              JURY TRIAL DEMAND

       FCA US hereby demands a trial by jury.



 Dated: July 14, 2021                    Respectfully submitted,
                                         THOMPSON & COBURN LLP
                                    By: /s/ Thomas L. Azar, Jr.
                                        Kathy A. Wisniewski (MO/38716)
                                        Stephen A. D’Aunoy (MO/54961)
                                        Thomas L. Azar, Jr. (MO/56634)
                                        One US Bank Plaza
                                        St. Louis, Missouri 63101
                                        (314) 552-6000
                                        kwisniewski@thompsoncoburn.com
                                        sdaunoy@thompsoncoburn.com
                                        tazar@thompsoncoburn.com

                                         BUSH SEYFERTH PLLC
                                         Patrick G. Seyferth (P47575)
                                         100 W. Big Beaver Rd., Suite 400
                                         Troy, Michigan 48084
                                         (248) 822-7800
                                         seyferth@bsplaw.com

                                         Counsel for Defendant FCA US LLC




                                          - 34 -
Case 2:19-cv-11745-AJT-EAS ECF No. 50, PageID.4065 Filed 07/14/21 Page 35 of 35




                           CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2021, I electronically filed the foregoing using
 the CM/ECF system which will send notification of such filing to the email
 addresses registered in the CM/ECF system, as denoted on the Electronic Mail
 Notice List.

                                                   /s/ Thomas L. Azar, Jr.




                                          - 35 -
